PER CURIAM:
Andrea Parris appeals the district court’s order granting Defendant’s motion for summary judgment in part and the court’s final order granting Defendant’s renewed motion for summary judgment in Parris’ civil action alleging employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Parris v. Baltimore Cnty. Bd. of Educ., No. 1:09-cv-00704-BEL (D. Md. entered Dec. 8, 2010 & July 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.